           Case 7:20-cv-07468-CS Document 20 Filed 02/23/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANTHONIA IBOK,

                                   Plaintiff,

                       -against-                                      20-CV-7468 (CS)

 EXTENDED STAY AMERICA (ESA);                                     ORDER OF SERVICE
 JESSICA (JOINED IN THE CHARGE),
 Employee (ESA),

                                   Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, the Age Discrimination in Employment Act of 1967

(“ADEA”), 29 U.S.C. §§ 621-634, 42 U.S.C. § 1981, and the New York State Human Rights

Law, N.Y. Exec. Law §§ 290 to 297, alleging that a potential employer discriminated against her

based on her race, color, national origin, and age. By order dated January 5, 2021, the Court

granted Plaintiff’s request to proceed in forma pauperis.

                                            DISCUSSION

A.     Service on Extended Stay America (ESA)

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
           Case 7:20-cv-07468-CS Document 20 Filed 02/23/21 Page 2 of 4




summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Extended Stay America through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Valentin order

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit Extended Stay America (ESA) to identify “Jessica.” It is

therefore ordered that the ESA must ascertain Jessica’s last name and an address where Jessica

may be served. ESA must provide this information to the Court within sixty days of the date of

this order. The Court will review this information, and if necessary, direct the Clerk of Court to

effect service on this defendant.

                                                   2
            Case 7:20-cv-07468-CS Document 20 Filed 02/23/21 Page 3 of 4




C.       Motion for Pro Bono Counsel

         The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the

facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170,

172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the

merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because

it is too early in the proceedings for the Court to assess the merits of the action, Plaintiff’s

motion for counsel is denied without prejudice to renewal at a later date.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to complete the USM-285 form with the address

for ESA and deliver all documents necessary to effect service to the U.S. Marshals Service.

         The Court denies without prejudice Plaintiff’s motion for pro bono counsel (ECF 1).

         The Clerk of Court is directed to mail a copy of this order and the complaint to ESA at:

25 Merrick Blvd., Fishkill, NY, 12524.

SO ORDERED.

Dated:     February 23, 2021
           White Plains, New York

                                                                  CATHY SEIBEL
                                                             United States District Judge




                                                   3
  Case 7:20-cv-07468-CS Document 20 Filed 02/23/21 Page 4 of 4




                DEFENDANT AND SERVICE ADDRESS


Extended Stay America
25 Merrick Blvd.
Fishkill, NY 12524
